EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Dunning on 03/04/2021

The application has been amended as follows: 

1. (Currently Amended) An imaging system comprising: 
an image sensor comprising 
a first one of N image sensor arrays to generate first image data for a first image, wherein N is an integer greater than two, 
N-1 receivers each to receive, into the image sensor, second image data for N-1 respective second images, wherein the first image and the N-1 second images are captured concurrently;
an image combination circuit coupled to the first one of the image sensor arrays and the N-1 receivers to receive the first image data and the second image data and combine the first image data and the second image data into combined image data for a single combined image, 
a transmitter coupled to the image combination circuit to transmit the combined image data for the combined image from the image sensor; and 
N-1 second ones of the N image sensor arrays, each coupled to a respective one of the N-1 receivers of the image sensor to generate the second image data for N-1 second images, wherein the N-1 second ones of the N image sensor arrays are external to the image sensor.



8. (Currently Amended) An image sensor comprising: 
a first image sensor array to generate first image data for a first image; 
N-1 receivers to receive, into the image sensor, from N-1 second image sensor arrays external to the image sensor, second image data for N-1 second images, -3-Application No.: 16/251,272 Attorney Docket No.: 50WD-288786 wherein N is an integer greater than two, wherein the first image and the N-1 second images are captured concurrently; 
an image combination circuit coupled to the first image sensor array and the N-1 receivers to receive the first image data and the second image data and combine the first image data and the second image data into combined image data for a single combined image, according to one or more image combination criteria, and at least one of the first image data and the second image data; and a transmitter coupled to the 


15. (Currently Amended) A method for a system comprising an image sensor and N image sensor arrays, wherein N is an integer greater than two, and the image sensor includes a first one of the N image sensor arrays, the method comprising:
generating, in the first one of the N image sensor arrays of the image sensor, first image data for a first image, responsive to receiving light, wherein the first one of the image sensor arrays is internal to the image sensor; 
receiving into the image sensor, from N-1 second ones of the image sensor arrays, second image data for N-1 second images, wherein the N-1 second ones of the image sensor arrays are external to the image sensor, wherein the first image and the N-1 second images are captured concurrently;
combining the first image data and the second image data into combined image data for a single combined image, according to one or more image combination criteria, and at least one of the first image data and the second image data; and 
transmitting the combined image data for the combined image from the image sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 4, 2021